Title: To George Washington from Major Francis Nichols, 26 June 1778
From: Nichols, Francis
To: Washington, George


                    
                        May it Please your Excellencey
                        [26 June 1778]Friday 10 Oclock A:M.
                    
                    I have the Pleasure to inform you that the front of the Enimy moved of[f] this morning at foure oclock—at Half after Seven I precured a  guide and went under civer into thire incampment and found all the army moved But the Rear Guard—on our Return we fell in with two British Solders Neare thire incampment (who say they are Disarters) they inform us that the Enimy Moved as above Mentioned and is to Halt at Monmouth Court house this I Send you By Express the Disarters I Send you under Guard—prabley they may Give you Some information which may Be of Importance.
                    we are Just Gowing to fall in the Rear of this army to precure further inteligence. I have the Honour to Be your Excellencys Most Humble Servant
                    
                        Frans Nichols Majr
                    
                